Mr. Justice Santana Becerra
concurring in part and dissenting in part.
San Juan, Puerto Rico, June 30, 1965
I concur in that Act No. 2 of October 17, 1961 is not unconstitutional, as alleged, for lack of authority of the Legislative Power to approve it.1 Although I am not in disagreement with the ground given by the Court to uphold the Act under the circumstances in this case, I consider that there are reasons of wider scope which delve into the constitutional problem itself.
The immediate precedent we had in Puerto Rico to authorize the Supreme Court to promulgate and enforce rules in actions at law was Act of Congress No. 415 of June 19, 1934 — 48 Stat. 1064 — which authorized the Supreme Court of the United States to prescribe, by general rules, for the district courts and for the courts of the District of Columbia, the practice and procedure in civil actions at law, and to unite the general rules prescribed by it for cases in equity with those in actions at law so as to secure one form of civil action and procedure for both. The rules were not to repeal, enlarge, or modify the substantive rights of litigants. It was provided that the rules would not take effect until they had been reported to Congress by the Attorney General at the beginning of a regular session and until after the close of such session, and then, every act in conflict with said rules would be rendered ineffective. As it is well known, by virtue of said authority the Supreme Court of the United States adopted rules of civil procedure for the district courts *604of the United States which took effect on September 16, 1938:
We said immediate precedent because actually we neither had here the historic English tradition — our historic procedural tradition was always legislative in all its extent and we were governed by the excellent Spanish Law of Civil Procedure rooted in Fueros, Partidas, Orders and Laws almost since the beginning of the millennium, and by the codified procedural legislation after the change of sovereignty —nor the historic reasons and imperatives which moved Congress to action in view of the complex procedural problems in the courts of the United States, with its different procedures for the actions at law and in equity, and the still more difficult problem on account of the federative nature of the judiciary of the United States which being the same court had to use as many different procedural forms as there were state or local proceedings, which problems did not weigh on us because we did not have them.2
*605With the Acts of Congress Nos. 415 of 1934 and 675 of 1940 as immediate precedents, Act No. 9 was approved in Puerto Rico on April 5, 1941, conferring on the Supreme Court power to regulate the judicial proceedings in all the Courts of Puerto Rico through rules to be promulgated and put in force from time to time, without said rules abridging, enlarging or modifying the substantive rights of litigants. After said rules were approved, copy was to be sent to the Legislature at its next regular session, and they would not become effective until the closing of said session. Every act in regard to judicial practice or procedure in force at the time of the approval of Act No. 9 would remain in force as a rule of the Supreme Court unless it were repealed, amended or modified by the Rules.
In exercise of the power conferred this court adopted rules of civil procedure which were sent to the Legislature on March 18, 1943. The Legislative Assembly did not take any action and the rules, practically patterned on those adopted by the Supreme Court of the United States for the federal courts, went into effect pursuant to its own section on effectiveness on September 1, 1943.
At the beginning of the 1948 session this Supreme Court sent to the Legislative Assembly for the first time a set of Rules of Criminal Procedure.3 No legislative action was taken, but on April 15, 1948, Act No. 25, amending Act No. 9 of 1941, was approved and it was now provided that the Supreme Court was empowered to “draft and propose” to the Legislative Assembly rules in judicial proceedings in all the courts of Puerto Rico and that after said rules were drafted by the Supreme Court, copy thereof was to be sent *606to the Legislature for “study and consideration,” and they would become effective on the date they were approved, and as amended, by the Legislature. It likewise provided that all laws concerning judicial practice or procedure in force on the date of the approval of Act No. 25 were to continue in force unless modified, amended or repealed by “The Legislature.”
The rules of criminal procedure submitted in 1948 never went into effect when the session closed because they were not expressly approved by the Legislature. It may be noted that the legislative rule expressed in 1948 fundamentally departed from the Act of 1941 as well as from the federal rule, in the sense of requiring approval by the Legislature before the rules could take effect.
We have made the foregoing history because it constitutes the normative situation prior to the Constituent Convention and characterized itself: first, because at no time did the Legislature of Puerto Rico, nor did Congress, dispossess itself or waive its power to legislate on all matters, including judicial procedure, notwithstanding the permissible power conferred on the Supreme Court to prescribe rules, which was but an act of voluntary delegacy as the action of Congress was interpreted. Sibbach v. Wilson & Co., 312 U.S.1, 9; and second, because unlike the standard of Congress and the initial one of our own Legislature in 1941, the situation prevailing when the Constituent Convention met was that such rules constituted proposals to the Legislature and did not take effect unless expressly approved by the Legislature.
The following text of § 6 of Article V of the Constitution referring to the Judicial Power [§ 8] was submitted in the Report of the Judiciary Committee of the Constituent Convention : “The Supreme Court shall adopt rules of evidence and of civil and criminal procedure for the courts of Puerto Rico. The rules thus adopted shall be submitted to the Legis*607lative Assembly at the beginning of its next regular session and shall not go into effect until the closing of said session. The Legislature shall have the power at all times, by specific act limited to that effect, to amend, supplement or repeal any of said Rules.”
When said Report was submitted to the Convention in full, Delegate Mr. Ramos Antonini, Chairman of the Committee, in explaining the proposal, stated the following:
“Third characteristic, it is the power conferred on the Supreme Court to adopt rules of evidence and of civil and criminal procedure.
“At present there is a glimpse of that purpose in the legislation in force, but it could very well change at any moment and deprive the Supreme Court of all power to approve such rules. What we do is to raise to a constitutional rank, the proceeding which has existed in our legislation in some other form for the last years, so that it shall be the judicial power itself the one to adopt the rules of procedure.
“It is true that the legislative branch shall retain the power to amend, repeal or supplement the rules adopted by the Supreme Court, and likewise the Supreme Court is bound to submit, at the beginning of each regular session or any session, the rules it has adopted and which shall not take effect until the closing of said session. This tends to create for the moment and in a wholesome manner, what could be called a system of checks and balances between the legislative and the judicial powers, also with the executive, but certainly when the initiative and power is given to the Supreme Court in relation to the set of rules in general, we are convinced that in the course of time a climax regarding the approval of rules will be developed, by means of which it will only be once in a while that the Legislature of Puerto Rico will need, in some way, by amendment, repeal or supplement, perform the function of approving the rules of procedure, which from time immemorial has been an inherent power of the judiciary through history in all the world.”4
The proposal was the object of an extensive debate on the floor of the Convention, centered precisely in the aspect of *608legislative intervention and its scope. Following statements of Delegate Mr. Iriarte, the chairman of the Committee, Mr. Antonini again stated:
“Excuse me, Your Honor, the purpose of submitting those rules to the Legislature is to let the Legislature know them, through the information such remittance constitutes, so that the Legislature, knowing them, would be able then to amend, repeal in full, supplement them in part or not take any action, and they take effect in full or partially, depending on whether the Legislature had repealed, amended or supplemented them.”
To a remark made by Delegate Mr. Iriarte saying that it was a new manner of legislating, Mr. Ramos Antonini stated that it was the same procedure as in 1941, referring undoubtedly to Act 9 already mentioned.
Further on in the course of the debate, Delegate Dr. Figueroa submitted the following amendment:
“The rules thus adopted shall be submitted to the Legislative Assembly at the beginning of its next regular session and shall not go into effect until the closing of said session, unless disapproved by the Legislature, which shall have the power at all times, by specific Act limited to that effect, to amend, supplement or repeal any of said Rules.”
Dr. Figueroa’s amendment consisted in inserting the phrase in italics, which recognized the express power of the Legislative Assembly to disapprove the set of rules submitted, aside from the power to amend, repeal or supplement “any” of said rules by a specific Act. Both the Chairman of the Committee Mr. Ramos and Mr. Gutiérrez Franqui who defended the proposal immediately accepted Dr. Figueroa’s5 amendment.
No matter the greater or lesser significance that could be attributed to Delegate Mr. Ramos Antonini’s thought, after the debate and after its proposal on the floor of the *609Convention, it seems to me rather clear that in this matter of regulating the procedure the Constitution did not confer on the Supreme Court a power different from, or of any other nature, or essentially more enlarged, than that it enjoyed in a permissible manner by legislative delegacy until 1948. As of that year and until the Constitution, the concept of delegacy was even more restrictive. Albeit the constitutional action did not require the express previous approval of the rules, this was just a return to the original situation of 1941, and, on the other hand, the power of the Legislature to disapprove the rules submitted, and to amend any of them, which was not reserved in that year,6 was expressly provided.
It can be concluded, as Mr. Ramos stated in part, that the purpose was to raise to a constitutional rank the foregoing statutory delegacy — but, in our judgment, without enlarging or altering the essence of the delegacy — so as to give it, for many desirable reasons, although not free from all criticism or disadvantage, that relatively greater stability offered by the constitutions and a greater immunity against changes with the change of legislatures after every election. I believe that neither because of the statutory situation of revocable delegacy from 1941 to 1952 nor the action of Congress on which it was predicated, nor because of the constitutional situation of nonrevocable delegacy by the Legislature, the Legislature was deprived of its political power to legislate at its own initiative on matters of procedure at any time in which, as an essentially representative power, it deemed it necessary. To consider that the Legislature was deprived of that power which throughout the history of our country, in spite of statements made, was always a power inherent to the legislative judgment and discernment, and not of the judges themselves, I would have to read in the *610Constitution an express and specific order of dispossession to that effect, and not what could be inferred by implication from the text of §. 6 of Article V. The conferring of a power on the Supreme Court without a specific reference to its being granted exclusively, does not destroy, in my opinion, the initiative of .the Legislative power inherent to its political power.
At the best, I am of.the opinion that the Constitution allowed the action of both powers to concur. It is also clear to me, that like in the preceding period, the Constituent Convention might have wanted that such initiative were ordinarily used by the Supreme Court because it deemed it to be desirable, according to the system and mode of action- adopted in 1941-and which, as we understand Mr. -Ramos Antonini meant to say, it invites the Legislature to a certain cautious abstention, under good judgment criteria and in the absence of extraordinary situations, from anticipating its initiative. I do not believe this to mean that the Legislative Assembly cannot constitutionally exercise it when circumstances demand it.
I further believe that the concurring,initiative conferred on the Supreme Court involves the stricto sensu procedure: the matter ordinarily covered by the laws and codes of procedure as a branch of law and that when legislation does not contemplate such a purpose, but has instead other purposes or of establishing some desirable public policy — in this case that of Act No. 2 of October 17, 1961 — it can hardly be said that there is no constitutional authority even when, to accomplish adequately the purpose sought or the desired public policy it will be necessary to establish procedural rules on a vast scale.
In all this there are involved fundamental considerations of a social order. The judicial procedure of a people is not a thing of interest only to that minimum sector of society which at one time or another is a litigant or resorts to or *611is taken to court. As Montesquieu stated in his U Esprit des Lois, the procedural rules concern humanity more than-anything else in the world.
In fact, procedural forms are clothed with the greatest public interest, because depending on what they treat, they may or may not represent those of a system of protection and privileges for some classes or castes and of oppression • or neglect for others less strong and fortunate. In the prosecution of the offender — most of the times the delinquent comes from the most destitute and powerless social stratum, product in great part of the grave and tragic shortcomings of the social body itself — they can represent a cruel or civilized people. Perhaps nothing can- express better the high grade of cultural refinement of a society than the measure in which it has been able to depurate its rules of procedure, both -in the civil and in the criminal aspects, the higher the degree of depuration,'the higher the purification, of the collective conscience.
By that I understand, even though many have understood otherwise, that the rules- of procedure are not mere technical formulas of mental agility product of jurist-expertise technology. They bear, on the contrary, all the- accumulated social and political burden of a people. I cannot consider excluded from them, unless the people shall expressly decide so in a constitutional provision, the initiative of the legislator whose political representation, not that of the jurist expert, covers the whole gamut of social living with its conflicting interests.- In order, to -enforce a specific public legislative policy in any sphere of action, a rule of procedure may be of vital importance. It would be absurd to believe that a legislator would have to interrupt his- function at the point where legislation called for a procedure because of lack of initiative. Act No. 2 of October 17, 1961, like other statutes in force which call for procedural rules, the traffic law for example, involve public policies which the *612legislator considered desirable, and which in my judgment are valid, even though to do so it had to create procedure.
I must dissent in the second aspect of the case. It all indicates that, precisely, Act No. 2 of 1961 was due to or could have been due to a disagreement between the legislator and, in my opinion, a too far-reaching scope with which the Court applied certain procedural provisions in a claim or complaint, by workmen, in Sierra, Sec. of Labor v. Superior Court, 81 P.R.R. 540, decided September 10, 1959.
The record shows that the workmen’s complaint had sufficient information. Attached thereto as exhibits were a lengthy relation including the name of the claimant, the alleged period of work, the amount claimed during the period on a regular-salary basis and waiting time, and the amount on a holiday basis, the amount claimed for vacation by each worker, the number of hours worked each week and the amount claimed for the lunch hour. The complaint was filed on July 3, 1963.
After many steps were taken the answer on the merits was filed on October 30, 1964. In the meantime, on July 22, 1964, the trial court, which ratified itself on the following October 9, dismissed the interrogatories submitted by defendant Dorado Beach Corporation in which it requested information contained in the complaint. The answer consists of a complete denial that the workers had been employees of the corporation, the attack for the nullity of Act No. 2 and a plea of prescription.
Under the circumstances of the case and in the light of said statute and its public policy, I understand that the refusal of the trial court, which in my judgment is correct, to order the answer of the interrogatories creating an unnecessary prolonged delay in the decision of the case should not be altered. In fact, in the manner in which the corporation joined the issue — they were not its employees — the case could go to trial immediately.

 “To establish a summary procedure for cases of claims of workmen and employees against their employers for services rendered”; etc.


 Actually, too much has been said and written on the subject, without lacking, of course, exaggeration even of reputed panegyrists of the system to the extreme of trying to deny ability and knowledge to the legislatures to act on procedural matter in court and recognize in the judges any capacity and aptitude therefor. For a quick reference on the change and its circumstances, see the relatively brief but very specific and clear exposition of Professor Moore. IA Federal Practice 5017 et seq. (2d ed. 1961).
Act of Congress No. 675 of June 29, 1940 — 54 Stat. 688 — granted similar power and in a similar manner to the Supreme Court of the United States to prescribe rules of practice and procedure covering all the steps preceding a verdict, including the latter; or determination of guilt or innocence by the Court in the absence of a jury; or pleading of guilty, in criminal cases in the district courts of the United States, including the district courts of Alaska, Hawaii, Puerto Rico, Canal Zone and the Virgin Islands; in the Supreme Courts of Hawaii and Puerto Rico and in the Court of the United States in China and in proceedings before the commisr sioners of the United States. Any act in conflict with them would be renr dered ineffective. The Rules of Criminal Procedure were adopted and took effect on March 21, 1946. Albeit Act No. 675 included in these rules the Supreme Court of Puerto Rico, the advisory committee did not attempt it for obvious reasons. 11 Cyc. of Federal Procedure 84; Rule 54(a), 18 U.S.C.A., p. 501; 2 Moore, Fed. Practice 21, par. 103 [6] (2d ed.). Never*605theless, and in spite of subsequent amendments to conform the statute to the new situation of Hawaii and Alaska as states, the reference to the Supreme Court of Puerto Rico still subsists in said 1940 statute, in its present version — 18 U.S.C.A. § 3771 (1964 Supp., p. 152).


 Minutes of the House for 1948, pp. 207, 219, 352; Minutes of the Senate for 1948, pp. 175, 613-615.


 Journal of Proceedings of the Convention 172.


 Journal of Proceedings of the Convention 230 and 231. See Journal at pp. 239, 240, 627, 630.


 Act No. 25 of April 15, 1948 repealed Act No. 465 of April 25, 1946.